 

Case 18-12491-CSS Doc 482-2 Filed 01/15/19 Pagelof1

EXHIBIT B

SUMMARY OF HOURS EXPENDED

Houlihan Lokey Capital, Inc.
Summary of Professional Time by Category
Promise Healthcare Group, LLC, et al.

December 01, 2018 through December 31, 2018

 

 

 

 

Employee Title A B Cc D E F Total
Matthew Ryan Managing Director 5.0 31.0 23.0 0.0 4.0 0.0 63.0
Andrew Turnbull Managing Director 3.0 16.2 8.6 7.0 1.4 0.0 36.2
Scott Kremeier Senior Vice President 30.0 29.0 3.0 2.0 4.0 4.0 72.0
Moyo Mamora Associate 63.0 23.5 1.0 0.0 4.0 0.0 91.5
Brian Marks Associate 10.7 8.1 74 0.0 2.4 5.8 34.4
Marc Epstein Financial Analyst 60.0 19.0 3.0 0.0 0.0 0.0 82.0
Conor Dorgan Financial Analyst 0.0 3.2 8.6 0.0 1.4 8.0 21.2

Total 171.7 130.0 54.6 9.0 17.2 17.8 400.3

Legend

 

 

mmMovQaOWD>

Due Diligence, Analysis and Review

Asset Sale / Bid Analysis, Discussions and Related Matters
Correspondence with Debtors and Debtors' Advisors

Court Hearings, Meetings and Discussions with Parties-in-Interest
Correspondence with Creditors and Creditors’ Advisors
Administrative

 

14

 
